DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Response to Amendment
Claims 1-5, 8, 10-14, 16-17, 19-22, 28-31 are previously presented.
Claims 6-7, 9, 15, 23-27 are cancelled.
Claim 18 is original.
Allowable Subject Matter
The indicated allowability of claims 1, 19, 26 is withdrawn in view of the newly discovered reference(s) to Auciello (US 8834757), Shimada (US 2002/0146573) and Best (US 2005/0079454).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a particle diameter".  This renders the claimed / recited subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear, vague and indefinite whether the particle diameter in claim 8 is the same diameter as the particle diameter of the range recited in claim 1 which claim 8 depends from indirectly (claim 8 depends from claim 10, which depends from claim 1).  This renders it unclear if the subject matter recited in claim 8 is a different particle from the recited particles of claims 10 and 1, or some other particle’s/particles’ diameter.
For the purposes of compact prosecution, Examiner has interpreted that the particle diameter of the claim 8 is the same particle diameter of the particles recited in claims 10 and 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 22, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2002/0146573).
Regarding claim 1, Shimada discloses: a liquid material (see polymer composition of title, throughout) comprising a polymerizable component (see vinyl monomer of [0038]) in which a particle number concentration of particles having a diameter of 0.07 microns to .2 microns (see [0164] – a diameter of particles from .2  to 2 microns which is an endpoint of the claimed range is disclosed) is between 56.1-310 particles/ml (less than 1000 particles / mL has been disclosed and is an overlapping range to the claimed range).  Applicant has not demonstrated unobvious results or secondary considerations commensurate with the scope of the recited product compositions to demonstrate novelty and non-obviousness for the differences between the claimed and disclosed products in their performance.
Regarding claim 2, an overlapping range to the claimed range is disclosed which renders obvious the entire claimed range (56.1-137 particles / mL is recited in the claim and Applicant has NOT demonstrated unobvious results or secondary considerations commensurate with the scope of the recited subject matter of Shimada’s less than 1000 particles / mL).
Regarding claim 3, Shimada discloses that the silyl group containing acrylic polymer includes a methyl methacrylate containing monomeric ingredient which is interpreted as satisfying the BRI of a multifunctional methacrylic compound ([0302]).
Regarding claim 4, Shimada teaches a surfactant component which is a fluoroalkyl ([0050]).
Regarding claim 5, Shimada teaches an overlapping range to the claimed range of viscosities for the composition ([0003] – higher than 10 mPa-sec is overlapping to 1-100 mPa-sec).
Regarding claim 22, Shimada discloses: a reactive functional group in the composition (see vinyl functional group of cited portion).
Regarding claim 29, Shimada discloses: wherein the liquid material comprises a solvent (see solvents of [0085]-[0093]).
Regarding claim 31, Shimada discloses: a kit (see components A-D of [0009]-[0015]): comprising: a first and second liquid material (see components A – D – each of which can be considered one of a first and second component); wherein the second liquid material for nanoimprint is different from the first nanoimprint (when A is the first liquid material; B, C or D can be considered the second nanoimprinting material); wherein each of the first and second liquid material for nanoimprint according to claim 1 (the combination Shimada renders obvious the recited composition with particle concentrations – see abs of 1000 particles / mL or less – Applicant has NOT demonstrated unobvious results or secondary considerations).

Claims 1-5, 22, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2005/0079454).
Regarding claim 1, Best discloses: a liquid (see liquid film of [0038]) comprising a polymerizable component (see organic polymer binder of abs – organic polymers are considered polymerizable components to one of ordinary skill in the art) in which a particle number concentration of particles having a diameter of 0.07-.2 microns (less than .5 microns is an overlapping range to the claimed range – see [0121]) is between 56.1-310 particles/ml (<75 particles/mL is disclosed in [0121] which is an overlapping range to the claimed range).  Applicant has not demonstrated unobvious results or secondary considerations commensurate with the scope of the recited product compositions to demonstrate novelty and non-obviousness for the differences between the claimed and disclosed products in their performance.
	Regarding claim 2, Best discloses: an overlapping range to the claimed range is disclosed which renders obvious the entire claimed range (56.1-137 particles / mL is recited in the claim and Applicant has NOT demonstrated unobvious results or secondary considerations commensurate with the scope of the recited subject matter of Best’s less than 75 particles / mL).
Regarding claim 3, Best discloses that the silyl group containing acrylic polymer includes a methyl methacrylate containing monomeric ingredient which is interpreted as satisfying the BRI of a multifunctional methacrylic compound (see PMMA binder of [0034]).
Regarding claim 4, Best teaches a surfactant component which is a fluoroalkyl (see fluoro-surfactant of [0046]).
Regarding claim 5, Shimada teaches an overlapping range to the claimed range of viscosities for the composition (1.5-20 centistokes of [0072] – centistokes are equivalent to mPa-sec as understood by one of ordinary skill in the art – this is an overlapping range to the claimed range).
Regarding claim 22, Best discloses: a reactive functional group in the composition (see polymeric functional group of cited portion).
Regarding claim 29, Best discloses: a solvent (see solvent / component D of abs, [0011]-[0012]).
Regarding claim 31, Best discloses: a kit (see components of sections starting at [0020]-[0058] - components A-F): comprising: a first and second liquid material (see components A – F – each of which can be considered one of a first and second component); wherein the second liquid material for nanoimprint is different from the first nanoimprint (when A is the first liquid material; B, C, D, E or F can be considered the second nanoimprinting material); wherein each of the first and second liquid material for nanoimprint according to claim 1 (the combination  particles / mL of Best [0121] renders obvious the recited composition with particle concentrations – see < particles / mL or less – Applicant has NOT demonstrated unobvious results or secondary considerations).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573).
Regarding claim 10, Heidari discloses: a method of manufacturing a cured product pattern (see pattern copying of title), the method comprising:
A first step of arranging a liquid material (see UV curable prepolymer of [0110]) for nanoimprinting on a substrate (see surface 2, substrate);
A second step of bringing the liquid material for nanoimprint into contact with a mold (see mold / template 1 – pressing on the opposite face);
A third step of irradiating the liquid material for nanoimprint with light (see UV / ultraviolet radiation applied);
A fourth step of releasing the cured product from the mold (see demolding step of cited portion).
Heidari does not disclose: the imprinting material composition according to claim 1.
In the same field of endeavor of imprinting and lithographic techniques as Heidari (see title, abs), Shimada discloses: an obvious variant of the composition according to claim 1 (see rejection of claim 1 above).
To use the composition of Shimada in the method of Heidari had the benefit that it improved the smoothness in forming substrates and improved the accuracy, and surface unevenness ([0002]).
It would have been obvious to one of ordinary skill in the art to combine the composition of claim 1 as the polymerization liquid of Shimada in the method of nanoimprinting of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the smoothness in forming substrates and improved the accuracy and surface unevenness.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454).
Regarding claim 10, Heidari discloses: a method of manufacturing a cured product pattern (see pattern copying of title), the method comprising:
A first step of arranging a liquid material (see UV curable prepolymer of [0110]) for nanoimprinting on a substrate (see surface 2, substrate);
A second step of bringing the liquid material for nanoimprint into contact with a mold (see mold / template 1 – pressing on the opposite face);
A third step of irradiating the liquid material for nanoimprint with light (see UV / ultraviolet radiation applied);
A fourth step of releasing the cured product from the mold (see demolding step of cited portion).
Heidari does not disclose: the imprinting material composition according to claim 1.
In the same field of endeavor of nanoimprinting lithographic techniques as Heidari (see title, abs), Best discloses: the nanoimprinting composition according to claim 1 (see rejection of claim 1 above).
To use the composition of Best in the imprinting process of Heidari had the benefit that it improved performance, increased yields, and improved resolution of the generation of optical systems ([0001]).
It would have been obvious to one of ordinary skill in the art to combine the composition of Best with the imprinting process of Heidari to arrive at the claimed invention before the effective filing date because doing so increased yields, improved resolution of the optical systems.

Claims 8, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), Chou (US 2008/0277826) and Ito (US 2010/0044921).
Regarding claims 8, 30: the combination Heidari / Shimada does not disclose: wherein the mold has a concave-convex pattern in the surface thereof (Heidari does recognize that the mold may be either concave or convex but not both – [0121]).
In the same field of endeavor of imprinting / lithographic techniques as Heidari (see title, abs), Ito discloses: wherein the mold has a concave-convex pattern in the surface thereof ([0036], Fig. 1).  
To select the mold of Ito having a concave-convex pattern in the method of Heidari had the benefit that it would have been a change in shape / configuration of a mold recognized in the art.  See MPEP 2144.04(IV)(B) regarding the obviousness of change in shape / configuration before the effective filing date.
The combination Heidari / Shimada / Ito is silent as to the size / aspect ratio of the mold.
In the same field of endeavor of nanoimprinting as Heidari (see title, abs), Chou discloses: wherein the mold has a concave-convex pattern (see pattern of abs, [0026] – the first and second protruding features form a concave convex pattern) in the surface thereof; wherein the bringing of the liquid material ([0047]) for nanoimprint into contact with the mold transfers the concave-convex pattern to the liquid material for nanoimprint ([0018]), and wherein the width of a concave portion of the concave-convex pattern of the mold is S nm (the size of the concave-convex pattern of the mold more likely than not reads on an arbitrary / generic size in nm of the claimed size S).
Chou’s width of features are 200 nm (see [0018], [0026], [0047]).  2.5*S=500 nm.
Chou is silent as to the concentration of the particles and the size-dependence of that size corresponding to the feature size.  In order to meet the claimed subject matter, there must be a number concentration of particles having a diameter of 500 nm (.5 microns) or greater as less than 310 particles / mL.  
To use the mold of Chou in the nanoimprinting / imprinting method of Heidari had the benefit that it improved the uniformity of nanoimprint processes ([0028]), and promoted good adhesion to the substrate (Id.), and good release properties from the mold.
The combination Heidari / Shimada / Ito / Chou rendered obvious wherein the particle number concentration of particles less than 500 nm (2.5*S) in size is less than 310 particles / mL (the disclosure of Shimada is an overlapping range to the claimed particle size).
It would have been obvious to one of ordinary skill in the art to combine the concave-convex mold of Ito and the mold size of Chou with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the change in shape / configuration of the mold and improved the uniformity of the nanoimprint process, promoted good adhesion to the substrate, and good release properties from the mold.

Claims 8, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), Ito (US 2010/0044921), and Chou (US 2008/0277826).
Regarding claims 8, 30: the combination Heidari / Best does not disclose: wherein the mold has a concave-convex pattern in the surface thereof (Heidari does recognize that the mold may be either concave or convex but not both – [0121]).
In the same field of endeavor of imprinting / lithographic techniques as Heidari (see title, abs), Ito discloses: wherein the mold has a concave-convex pattern in the surface thereof ([0036], Fig. 1).  
To select the mold of Ito having a concave-convex pattern in the method of Heidari had the benefit that it would have been a change in shape / configuration of a mold recognized in the art.  See MPEP 2144.04(IV)(B) regarding the obviousness of change in shape / configuration before the effective filing date.
The combination Heidari / Best / Ito is silent as to the size / aspect ratio of the mold.
In the same field of endeavor of nanoimprinting as Heidari (see title, abs), Chou discloses: wherein the mold has a concave-convex pattern (see pattern of abs, [0026] – the first and second protruding features form a concave convex pattern) in the surface thereof; wherein the bringing of the liquid material ([0047]) for nanoimprint into contact with the mold transfers the concave-convex pattern to the liquid material for nanoimprint ([0018]), and wherein the width of a concave portion of the concave-convex pattern of the mold is S nm (the size of the concave-convex pattern of the mold more likely than not reads on an arbitrary / generic size in nm of the claimed size S).
Chou’s width of features are 200 nm (see [0018], [0026], [0047]).  2.5*S=500 nm.
Chou is silent as to the concentration of the particles and the size-dependence of that size corresponding to the feature size.  In order to meet the claimed subject matter, there must be a number concentration of particles having a diameter of 500 nm (.5 microns) or greater as less than 310 particles / mL.  
To use the mold of Chou in the nanoimprinting / imprinting method of Heidari had the benefit that it improved the uniformity of nanoimprint processes ([0028]), and promoted good adhesion to the substrate (Id.), and good release properties from the mold.
The combination Heidari / Best / Ito / Chou rendered obvious wherein the particle number concentration of particles less than 500 nm (2.5*S) in size is less than 310 particles / mL (the disclosure of Shimada is an overlapping range to the claimed particle size).
It would have been obvious to one of ordinary skill in the art to combine the concave-convex mold of Ito and the mold size of Chou with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the change in shape / configuration of the mold and improved the uniformity of the nanoimprint process, promoted good adhesion to the substrate, and good release properties from the mold.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), and Gehoski (US 2006/0110914).
Regarding claim 11, the combination Heidari / Shimada does not disclose: forming an adhesion layer from the liquid material for nanoimprint on an upper surface of the substrate before the first step.
In the same field of endeavor of imprinting / lithographic processes as Heidari (see title, abs), Gehoski discloses: forming an adhesion layer on the substrate ([0022]).
To form an adhesion layer of Gehoski in the imprinting method of Heidari had the benefit that it allowed for the improvement of the adhesion between the etch barrier layer and the substrate ([0020]).
The combination Heidari / Shimada / Gehoski is silent as to the ordering of the adhesion layer with respect to the first step.  To form an adhesion layer before the first step would have been an obvious reordering of method steps to one of ordinary skill in the art.  See MPEP 2144.04(IV)(C) regarding the obviousness of changes in sequence of adding ingredients.
It would have been obvious to one of ordinary skill in the art to combine the adhesion layer of Gehoski with the nanoimprinting / lithographic method of Heidari and to change the sequence of adding ingredients to arrive at the claimed invention before the effective filing date because doing so improved the adhesion between the etch barrier layer and the substrate and was an obvious change in sequence of adding ingredients.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), and Gehoski (US 2006/0110914).
Regarding claim 11, the combination Heidari / Best does not disclose: forming an adhesion layer from the liquid material for nanoimprint on an upper surface of the substrate before the first step.
In the same field of endeavor of imprinting / lithographic processes as Heidari (see title, abs), Gehoski discloses: forming an adhesion layer on the substrate ([0022]).
To form an adhesion layer of Gehoski in the imprinting method of Heidari had the benefit that it allowed for the improvement of the adhesion between the etch barrier layer and the substrate ([0020]).
The combination Heidari / Shimada / Gehoski is silent as to the ordering of the adhesion layer with respect to the first step.  To form an adhesion layer before the first step would have been an obvious reordering of method steps to one of ordinary skill in the art.  See MPEP 2144.04(IV)(C) regarding the obviousness of changes in sequence of adding ingredients.
It would have been obvious to one of ordinary skill in the art to combine the adhesion layer of Gehoski with the nanoimprinting / lithographic method of Heidari and to change the sequence of adding ingredients to arrive at the claimed invention before the effective filing date because doing so improved the adhesion between the etch barrier layer and the substrate and was an obvious change in sequence of adding ingredients.

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), Ito (US 2010/0044921), and Bailey (US 2009/0214689).
Regarding claim 12, the combination Heidari / Shimada fails to disclose: wherein the mold has a concave-convex pattern thereon.
In the same field of endeavor of imprinting / lithographic techniques as Heidari (see title, abs), Ito discloses: wherein the mold has a concave-convex pattern in the surface thereof ([0036], Fig. 1).  
To select the mold of Ito having a concave-convex pattern in the method of Heidari had the benefit that it would have been a change in shape / configuration of a mold recognized in the art.  See MPEP 2144.04(IV)(B) regarding the obviousness of change in shape / configuration before the effective filing date.
The combination Heidari / Shimada / Ito fails to disclose: wherein the width of the concave portion of the concave-convex pattern is 4 to less than 30 nm; and the aspect ratio of the convex portion of the concave-convex pattern is 1-10.
In the same field of endeavor of nanoimprinting / lithographic techniques as Heidari (see title, abs), Bailey discloses: wherein the width of the pattern is 4-30 nm (see overlapping range of pattern dimensions of [0025]); and the aspect ratio of the convex portion of the concave-convex pattern is 1-10 (see aspect ratio of .1-10 of cited portion / [0025]).
Selecting the width and aspect ratio of the mold of Bailey in the nanoimprinting method of Haidari had the benefit that it was the selection of a known design for its intended uses, yielded predictable results, and was an art-recognized variable for modification to one of ordinary skill in the art before the effective filing date. Furthermore, differences in indices of refraction enhanced the optical contrast between alignment marks and surrounding material ([0022]), and allowed for the aiding of the releasing of the material deposited on a surface of the template to aid in release of the template from the substrate ([0032]), thereby reducing defects (Id.).
It would have been obvious to one of ordinary skill in the art to combine the pattern feature size and aspect ratio of Bailey with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so were art recognized variables for modification and allowed for the aiding of the release of the template from the substrate, thereby reducing defects.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), Ito (US 2010/0044921), and Bailey (US 2009/0214689).
Regarding claim 12, the combination Heidari / Best fails to disclose: wherein the mold has a concave-convex pattern thereon.
In the same field of endeavor of imprinting / lithographic techniques as Heidari (see title, abs), Ito discloses: wherein the mold has a concave-convex pattern in the surface thereof ([0036], Fig. 1).  
To select the mold of Ito having a concave-convex pattern in the method of Heidari had the benefit that it would have been a change in shape / configuration of a mold recognized in the art.  See MPEP 2144.04(IV)(B) regarding the obviousness of change in shape / configuration before the effective filing date.
The combination Heidari / Best / Ito fails to disclose: wherein the width of the concave portion of the concave-convex pattern is 4 to less than 30 nm; and the aspect ratio of the convex portion of the concave-convex pattern is 1-10.
In the same field of endeavor of nanoimprinting / lithographic techniques as Heidari (see title, abs), Bailey discloses: wherein the width of the pattern is 4-30 nm (see overlapping range of pattern dimensions of [0025]); and the aspect ratio of the convex portion of the concave-convex pattern is 1-10 (see aspect ratio of .1-10 of cited portion / [0025]).
Selecting the width and aspect ratio of the mold of Bailey in the nanoimprinting method of Haidari had the benefit that it was the selection of a known design for its intended uses, yielded predictable results, and was an art-recognized variable for modification to one of ordinary skill in the art before the effective filing date. Furthermore, differences in indices of refraction enhanced the optical contrast between alignment marks and surrounding material ([0022]), and allowed for the aiding of the releasing of the material deposited on a surface of the template to aid in release of the template from the substrate ([0032]), thereby reducing defects (Id.).
It would have been obvious to one of ordinary skill in the art to combine the pattern feature size and aspect ratio of Bailey with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so were art recognized variables for modification and allowed for the aiding of the release of the template from the substrate, thereby reducing defects.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), and Choi (US 2002/0093122).
Regarding claim 13, the combination Haidari / Shimada does not disclose: wherein the substrate is aligned with the mold between the second and third steps.
In the same field of endeavor of nanoimprinting and lithographic techniques as Heidari (see title, abs), Choi discloses: wherein the mold is aligned to the substrate ([0101]) between the second and third steps ([101]).
To add the alignment step of Choi to the nanoimprinting method of Heidari had the benefit that it allowed for the production cycle times to be reduced and the yields to be increased ([0101]).
It would have been obvious to one of ordinary skill in the art to combine the alignment step of Choi with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production cycle times to be reduced and the yields to be increased.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), and Choi (US 2002/0093122).
Regarding claim 13, the combination Haidari / Best does not disclose: wherein the substrate is aligned with the mold between the second and third steps.
In the same field of endeavor of nanoimprinting and lithographic techniques as Heidari (see title, abs), Choi discloses: wherein the mold is aligned to the substrate ([0101]) between the second and third steps ([101]).
To add the alignment step of Choi to the nanoimprinting method of Heidari had the benefit that it allowed for the production cycle times to be reduced and the yields to be increased ([0101]).
It would have been obvious to one of ordinary skill in the art to combine the alignment step of Choi with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production cycle times to be reduced and the yields to be increased.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), and Chiba (US 2016/0158998).
Regarding claim 14, the combination Heidari / Shimada does not disclose: wherein the first to fourth steps are performed repeatedly a plurality of times on different regions of the substrate.
In the same field of endeavor of nanoimprinting / lithographic techniques as Heidari (see title, abs), Chiba discloses: repetition of imprinting molding steps in a method to pattern the mold on the entire surface of the substrate ([0035], Fig. 2).
Repeating the method steps to pattern the entire surface of the substrate had the benefit that it allowed for at least one of the performance, quality, productivity and production cost to be improved ([0058]).
It would have been obvious to one of ordinary skill in the art to pattern the mold on the entire substrate as in Chiba in the nanoimprinting / lithographic method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of at least one of the performance, quality, productivity and production cost.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), and Chiba (US 2016/0158998).
Regarding claim 14, the combination Heidari / Best does not disclose: wherein the first to fourth steps are performed repeatedly a plurality of times on different regions of the substrate.
In the same field of endeavor of nanoimprinting / lithographic techniques as Heidari (see title, abs), Chiba discloses: repetition of imprinting molding steps in a method to pattern the mold on the entire surface of the substrate ([0035], Fig. 2).
Repeating the method steps to pattern the entire surface of the substrate had the benefit that it allowed for at least one of the performance, quality, productivity and production cost to be improved ([0058]).
It would have been obvious to one of ordinary skill in the art to pattern the mold on the entire substrate as in Chiba in the nanoimprinting / lithographic method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of at least one of the performance, quality, productivity and production cost.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), and Atasoy (US 10126648).
Regarding claim 16, the combination Heidari / Shimada does not disclose: a step of obtaining a cured product pattern which is an optical component.
In the same field of endeavor of nanoimprinting as Heidari (see title, abs), Atasoy discloses: a nanoimprinting process for the creation of an object / article which manipulates visible light (see abs).
Atasoy had the benefit that it allowed for the sub-20 nm resolution of stamps without defects (col. 10, lines 3-13) and that the resist does not flow for days even when substrates are stored vertically.
It would have been obvious to one of ordinary skill in the art to combine the formation of an optical device of Atasoy with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the resist not to flow for days even when the substrates are stored vertically and it allowed for the sub-20 nm resolution of the stamps.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), and Atasoy (US 10126648).
Regarding claim 16, the combination Heidari / Best does not disclose: a step of obtaining a cured product pattern which is an optical component.
In the same field of endeavor of nanoimprinting as Heidari (see title, abs), Atasoy discloses: a nanoimprinting process for the production of an object / article which manipulates visible light (see abs).
Atasoy had the benefit that it allowed for the sub-20 nm resolution of stamps without defects (col. 10, lines 3-13) and that the resist does not flow for days even when substrates are stored vertically.
It would have been obvious to one of ordinary skill in the art to combine the formation of an optical device of Atasoy with the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the resist not to flow for days even when the substrates are stored vertically and it allowed for the sub-20 nm resolution of the stamps.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Shimada (US 2002/0146573), and Barr (US 2003/0162123).
Regarding claim 17, the combination Heidari / Shimada does not disclose: a method for fabrication of a cured product pattern for manufacture of a circuit board; and a step of performing etching or ion implantation on the substrate using the cured product pattern as a mask.
In the same field of endeavor of nanoimprinting as Heidari (see title, abs), Barr discloses fabrication of a printed circuit board (see PCB of [0007]); and a step of performing etching (see etching of [0007]).
To form a PCB as in Barr in the method of Heidari had the benefit that it created a component with good flexibility, which is readily stripped down ([0042], [0052]); and improved resolution and adhesion ([0014]).
It would have been obvious to one of ordinary skill in the art to form a PCB as in Barr in the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of flexibility, resolution and adhesion.
Regarding claim 18, Examiner has interpreted that the scope of a PCB is similar to that of a semiconductor element as disclosed by Heidari / Shimada / Barr.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heidari (CN 101198903), and further in view of Best (US 2005/0079454), and Barr (US 2003/0162123).
Regarding claim 17, the combination Heidari / Best does not disclose: a method for fabrication of a cured product pattern for manufacture of a circuit board; and a step of performing etching or ion implantation on the substrate using the cured product pattern as a mask.
In the same field of endeavor of nanoimprinting as Heidari (see title, abs), Barr discloses fabrication of a printed circuit board (see PCB of [0007]); and a step of performing etching (see etching of [0007]).
To form a PCB as in Barr in the method of Heidari had the benefit that it created a component with good flexibility, which is readily stripped down ([0042], [0052]); and improved resolution and adhesion ([0014]).
It would have been obvious to one of ordinary skill in the art to form a PCB as in Barr in the nanoimprinting method of Heidari to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of flexibility, resolution and adhesion.
Regarding claim 18, Examiner has interpreted that the scope of a PCB is similar to that of a semiconductor element as disclosed by Heidari / Shimada / Barr.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP 2010/253442), and further in view of Nomura (CA 2284619), Heidari (CN 101198903) and Shimura (US 2002/0146573).
Regarding claim 19, Kaneko discloses: purification (see title, abs processes) a liquid material (see polymer solution) by filtration with a filter (see filter and pump of [0059]);
A step of filtrating a liquid material with a filter having a pore diameter of 50 nm or less (see pore diameter of 1-100 nm which is taken as an overlapping range to the claimed range).
Kaneko does not disclose: at a flow rate of less than 0.03 L/min.
In the same field of endeavor of filtration processes as Kaneko (see title, abs), Nomura discloses: a liquid filter operated at 5 mL/min (pp. 18, lines 1-9 – this is a point within the claimed range that can render obvious the entire range – 5 mL is 0.005 L; corresponding to a flow rate of 0.005 ml/min which is within the claimed range) in a filter with a pore diameter of 10-1500 nm (an overlapping range to the claimed ranges).
To operate the filter of JP at the flow rate of Liu would have been an optimum working range for the filter and one of ordinary skill in the art would have looked to other prior art references to determine the optimum / working range for the filter.
The combination JP / Nomura is silent as to the resulting particle size and concentration but would have necessarily made the recited concentration and size profile of the particles.  See rejection of claims 1 and 10 above regarding the combinations Heidari / Shimura and Heidari / Best.
It would have been obvious to purify the composition of Heidari / Shimura by operation of the filter of JP at the flow rate of Nomura to arrive at the claimed invention before the effective filing date because doing so was an optimum flow rate to operate the filter of JP at and yielded predictable results to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP 2010/253442), and further in view of Nomura (CA 2284619), Heidari (CN 101198903), and Best (US 2005/0079454).
Regarding claim 19, Kaneko discloses: purification (see title, abs processes) a liquid material (see polymer solution) by filtration with a filter (see filter and pump of [0059]);
A step of filtrating a liquid material with a filter having a pore diameter of 50 nm or less (see pore diameter of 1-100 nm which is taken as an overlapping range to the claimed range).
Kaneko does not disclose: at a flow rate of less than 0.03 L/min.
In the same field of endeavor of filtration processes as Kaneko (see title, abs), Nomura discloses: a liquid filter operated at 5 mL/min (pp. 18, lines 1-9 – this is a point within the claimed range that can render obvious the entire range – 5 mL is 0.005 L; corresponding to a flow rate of 0.005 ml/min) in a filter with a pore diameter of 10-1500 nm (an overlapping range to the claimed range).
To operate the filter of Kaneko at the flow rate of Liu would have been an optimum working range for the filter and one of ordinary skill in the art would have looked to other prior art references to determine the optimum / working range for the filter.
The combination Kaneko / Nomura is silent as to the resulting particle size and concentration but would have necessarily made the recited concentration and size profile of the particles.  See rejection of claims 1 and 10 above regarding the combinations Heidari / Best.
It would have been obvious to purify the composition of Heidari / Best by operation of the filter of Kaneko at the flow rate of Nomura to arrive at the claimed invention before the effective filing date because doing so was an optimum flow rate to operate the filter of JP at and yielded predictable results to one of ordinary skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2002/0146573), and further in view of Choi (US 2002/0093122).
Regarding claim 20, Shimada does not disclose: wherein the particles are air bubbles.
In the same field of endeavor of nanoimprinting as Shimada (see title, abs), Choi discloses: that there are undesirable air bubbles in the composition ([0008]).
To reduce the air bubbles in the composition of Shimada had the benefit that it improved the number of defect sites through reducing them ([0008]).
It would have been obvious to one of ordinary skill in the art to combine the air bubble reduction of Choi with the composition of Shimada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the number of defect sites.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2005/0079454), and further in view of Choi (US 2002/0093122).
Regarding claim 20, Best does not disclose: wherein the particles are air bubbles.
In the same field of endeavor of nanoimprinting as Shimada (see title, abs), Choi discloses: that there are undesirable air bubbles in the composition ([0008]).
To reduce the air bubbles in the composition of Shimada had the benefit that it improved the number of defect sites through reducing them ([0008]).
It would have been obvious to one of ordinary skill in the art to combine the air bubble reduction of Choi with the composition of Shimada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the number of defect sites.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2002/0146573), and further in view of Mashimo (EP 0497247).
Regarding claim 21, Shimada does not disclose: wherein the concentration of metal impurities is 200 ppb or less.
In the same field of endeavor of nanoimprinting as Shimada (see title, abs), Mashimo discloses: wherein the concentration of metal impurities is .1 ppb (see Table 1).
To select the metal impurity concentration of Mashimo in the composition of Shimada had the benefit that it improved the cleanliness of the substrates and process fluid concentrations (Id.).
It would have been obvious to one of ordinary skill in the art to combine the metal impurity concentration of Mashimo with the nanoimprinting composition of Shimada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the cleanliness of the substrates and the process fluid concentrations. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2005/0079454), and further in view of Mashimo (EP 0497247).
Regarding claim 21, Best does not disclose: wherein the concentration of metal impurities is 200 ppb or less.
In the same field of endeavor of nanoimprinting as Best (see title, abs), Mashimo discloses: wherein the concentration of metal impurities is .1 ppb (see Table 1).
To select the metal impurity concentration of Mashimo in the composition of Best had the benefit that it improved the cleanliness of the substrates and process fluid concentrations (Id.).
It would have been obvious to one of ordinary skill in the art to combine the metal impurity concentration of Mashimo with the nanoimprinting composition of Best to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the cleanliness of the substrates and the process fluid concentrations. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (US 2002/0146573), and further in view of Chou (US 2008/0277826).
Regarding claim 28, Shimada does not disclose: wherein the liquid material comprises >90 wt. % of a polymerizable component.
In the same field of endeavor of nanoimprinting techniques as Shimada (see title, abs), Chou discloses: a liquid material (see acrylic acrylate of [0041], [0047]-[0048]) comprising 90% wt. of a polymerizable component (see [0075]-[0076] – 90% wt. units of a monomer is disclosed).
Chou had the benefit that it allowed for excellent flowability of the composition at low temperatures ([0027]).
It would have been obvious to one of ordinary skill in the art to combine the mass content of the monomer of Chou with the composition of Shimada to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the excellent flowability of the composition at low temperatures.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2005/0079454), and further in view of Chou (US 2008/0277826).
Regarding claim 28, Best does not disclose: wherein the liquid material comprises >90 wt. % of a polymerizable component.
In the same field of endeavor of nanoimprinting techniques as Best (see title, abs), Chou discloses: a liquid material (see acrylic acrylate of [0041], [0047]-[0048]) comprising 90% wt. of a polymerizable component (see [0075]-[0076] – 90% wt. units of a monomer is disclosed).
Chou had the benefit that it allowed for excellent flowability of the composition at low temperatures ([0027]).
It would have been obvious to one of ordinary skill in the art to combine the mass content of the monomer of Chou with the composition of Best to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the excellent flowability of the composition at low temperatures.
Conclusion
Citation of related, pertinent prior art: Regarding claim 19, see the Naito (JP 3544816) regarding an overlapping range to the claimed filter range (1 mL/min).  Oguma (JP 4079221) discloses an overlapping range to the claimed range of pore diameters (10-100 nm).  See Iwase (JP 4942243) for a filter with a .3-.8 nm diameter.  Funakoshi (JPWO 2002/022708 = US 2003/060593) discloses a flow rate of as low as 1.5 mL / min.  (KR 0185463=US 5795494) discloses a metal impurities concentration in a composition of 1 ppb.  Yoshida (US 2013/0280425) [0054] is relevant to the claimed subject matter.  Tachibana (US 2018/0161737) claim 11 discloses a non-overlapping range of particle concentration and sizes.  Tanaka (WO 2011/0152058=US 2013/0108963) discloses particles of size .15 microns or more (an overlapping range to the claimed range of clm 1) of 500/mL or less (an overlapping range to the claimed range).  Akamatsu (WO 2011/155407) discloses a non-overlapping range of particle sizes with an overlapping range of concentrations.  Kumon (WO 2011/155407) has a similar disclosure to Akamatsu.  Tanaka (WO 2012/043762) discloses an overlapping range of particle sizes (see .15 microns or less) with a smaller particle number concentration (100 particles /10 mL).  Sao (WO 2012/141209) discloses an overlapping range of particle sizes (.2 microns at the endpoint) with a smaller non-overlapping range of particle concentrations (see 10 particles / mL or less). Ito (WO 2013176294) discloses an overlapping range of the particle sizes with a different / non-overlapping range of the particle concentration (see Table 8 and detailed description of that table).  Enomoto (EP 2434342) discloses overlapping ranges for the number of particles in a certain density / concentration (see Table 5) for a slightly larger particle size (.25 microns).  Kato (KR 2012/047896=US 2013/292822) discloses 30 particles / mL or less in .3-micron sized particles or larger.  Fujimori (KR 2011/0120251=US 2011/0269071) discloses a table of particle sizes and concentrations close to, but not overlapping, the claimed ranges of particle density / concentration and size (see table 3-3).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743